United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterford, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1743
Issued: August 15, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 20, 2018 appellant, through counsel, filed a timely appeal from a July 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed this appeal as No. 18-1743.
In its July 30, 2018 decision, OWCP reviewed the merits of the claim and found that the
medical evidence of record failed to provide a well-rationalized medical opinion that appellant’s
accepted employment-related conditions worsened to the point that she became totally disabled
from work commencing December 16, 2016.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

The Board has duly considered the matter and notes that, in the case of William A. Couch,2
it held that when adjudicating a claim, OWCP is obligated to consider all evidence properly
submitted by a claimant and received by OWCP before the final decision is issued.
By decision dated October 12, 2016, OWCP accepted appellant’s December 4, 2015 claim
for right shoulder calcific tendinitis.3 On December 27, 2016 appellant filed a notice of recurrence
(Form CA-2a) alleging that commencing December 14, 2016, she sustained a recurrence of total
disability due to her accepted right shoulder condition.
The record reflects that on February 28, 2017 appellant underwent a right shoulder
arthroscopic procedure which included decompression, partial claviculectomy, extensive
debridement of the glenohumeral joint, and debridement of the labrum and partial rotator cuff
tears. OWCP had not authorized the procedure at the time it was performed.
By decision dated May 26, 2017, OWCP denied appellant’s claim for recurrence of
disability. It noted that appellant had undergone the February 28, 2017 arthroscopic procedure,
but found that the evidence was insufficient to establish that her current conditions were causally
related to the accepted employment injury. On October 31, 2017 OWCP authorized the
February 28, 2017 arthroscopic procedure.
On May 1, 2018 appellant, through counsel, requested reconsideration of OWCP’s
May 26, 2017 decision.
In its July 30, 2018 decision, OWCP denied modification of appellant’s claim, finding that
the medical evidence of record failed to provide a well-rationalized medical opinion that
appellant’s accepted conditions worsened to the point that she became disabled from work
commencing December 16, 2016 and continuing. In this decision OWCP did not acknowledge
that it had accepted appellant’s February 28, 2017 arthroscopic procedure on October 31, 2017,
which is subsequent to its May 26, 2017 decision.
The record is clear that in its July 30, 2018 decision OWCP did not address the evidence
of record documenting its October 31, 2017 authorization of the February 28, 2017 right shoulder
arthroscopic procedure and therefore it has not addressed whether this accepted procedure
established a period of total disability after December 16, 2016. As the Board’s decisions are final
as to the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the
claim properly submitted to OWCP be reviewed and addressed.4 Therefore, the case will be
remanded to OWCP for proper review of the evidence, including documentation of the acceptance
2

41 ECAB 548 (1990).

3

On December 4, 2015 appellant, then a 45-year-old rural carrier, filed an occupational disease claim (Form CA-2)
alleging that on December 1, 2015 she sustained a right shoulder injury due to repetitive motions required in the
performance of her federal employment. By decision dated March 10, 2016, OWCP initially denied appellant’s claim
finding that she did not submit sufficient evidence to establish that her medical condition was causally related to the
accepted factors of her federal employment. On August 15, 2016 appellant requested reconsideration of OWCP’s
March 10, 2016 decision and submitted additional evidence. By decision dated October 12, 2016, OWCP vacated the
March 10, 2016 decision and approved appellant’s occupational disease claim.
4

Supra note 2; see also B.H., Docket No. 17-0787 (issued July 6, 2018); see Yvette N. Davis, 55 ECAV 475 (2004).

2

of the surgical procedure, and following any necessary further development it shall issue a de novo
decision. Accordingly,
IT IS HEREBY ORDERED THAT the July 30, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: August 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

